                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

KARA LEE FORD                                                                PLAINTIFF

v.                          CASE NO. 4:17-CV-00830 BSM

THE ALOTIAN CLUB, INC., and
THE ALOTIAN CLUB LLC                                                     DEFENDANTS

                                        ORDER

       Defendants’ motion for summary judgment [Doc. No. 15] is granted.

                                   I. BACKGROUND

       Plaintiff Kara Lee Ford sued the Alotian Club, Inc. and The Alotian Club LLC (the

“Alotian” or “Club”) alleging age discrimination under the Age Discrimination in

Employment Act (“ADEA”). See Compl., Doc. No. 1. The Alotian moves for summary

judgment. Doc. No. 15.

       When viewed in the light most favorable to Ford, the nonmoving party, the pertinent

facts are as follows. Ford was 66 years old when the Alotian, an exclusive golf club,

terminated her because “the [C]lub was going in a different direction.” DeLozier Dep. 38,

40, Doc. Nos. 15-1, 24-1; Ford’s Brief in Opposition to Summary Judgment (“Ford’s Brief”)

at 2, Doc. No. 24. She was hired by the Club approximately three years before, as assistant

to Chief Operating Officer Dan Snider. Ford Dep. 17, Doc. Nos. 15-4, 24-1; See Charge of

Discrimination, Doc. No. 15-3. Her salary was $45,000, and when she was fired, it was

about $49,000. Ford Dep. 17–18. Her duties included taking staff meeting minutes,

managing concierges and reservations, and communicating reservations with other
departments. Ford Dep. 22–25; DeLozier Dep. 10–11. Snider retired at the end of 2015, and

Patrick DeLozier became the new COO.          Ford Statement of Facts ¶ 2, Doc. No. 23;

DeLozier Decl. ¶ 19, Doc. No. 15-5.

       About four months before DeLozier was promoted to COO, he hired Amy Ramage,

then 29, as his administrative assistant, to work as a concierge, and to administratively

support the golf course maintenance department. See Ramage Decl. ¶¶ 6, 8, Doc. No. 15-6;

Employee Hiring Chart, Plaintiff’s Ex. C, Doc. No. 24-1 at DF_00158; Staff Meeting

Minutes Typed by Ford, August 11, 2015, DeLozier Decl. Ex. 1. Ramage had undergraduate

and graduate degrees in hospitality management and had worked in hospitality and event

planning since graduating. Ramage Decl. ¶¶ 2–3. On the other hand, Ford had decades of

experience in public relations and marketing. Ford Dep. 8–13.

       Ramage negotiated a one-time $1,500 clothing allowance when she was hired, a

benefit that Ford did not receive. Ramage Decl. ¶ 5; Ford Dep. 52–53. She also started at

a rate of $20 per hour, and later became salaried at $50,000 per year. Ramage Decl. ¶ 7; Ford

Dep. 52. DeLozier gave Ramage some new duties that Ford felt were part of her domain in

member preferences. Ford Dep. 23–25; Ramage Decl. ¶ 8. Although Ford complains that

Ramage was also given a better schedule, see Ford Dep. 58, Ramage worked nearly three

times as many weekends as Ford, which Ford did not enjoy working. See Weekends

Worked, DeLozier Decl. Ex. 2; Ford Dep. 31–33. During a summer golf tournament,

Ramage worked inside, while Ford kept score outside in the heat. Ford Dep. 56.

       Although Ford’s work performance was mostly satisfactory, she failed to meet

                                             2
expectations on several occasions. She failed to notify the other Alotian departments of a

dinner reservation in June 2015. See Cronkhite Decl. ¶ 6 & Ex. 2, Incident Report, Doc. No.

15-2; Ford Dep. 44–46. She struggled to recruit and retain concierges. See 2014 Ford

Performance Review, Cronkhite Decl. Ex. 1, (Ford received a 3 out of 5 for “[i]nspires others

to excel and trains thoroughly”); Ford Dep. 59–63; DeLozier Dep. 23–25, 29–30, 36–37.

She resisted and resented working weekends. See Ford Dep. 31–33; Cronkhite Decl. ¶ 8.

She also failed to notify the other departments of nearly three dozen reservations before

taking scheduled medical leave. See DeLozier Decl. ¶ 30; Ramage Decl. ¶ 17; Ford Dep. 92

(testifying, when asked why she didn’t enter the reservations, “I don’t know that I didn’t

enter” them); Ford Statement of Facts ¶ 39 (suggesting guests’ plans were not yet definitive).

In addition, Ford apparently did not respect DeLozier. See, e.g., Sept. 28, 2016 Ford Email

to Dan Snider, DeLozier Decl. Ex. 11 (emailing Snider that DeLozier was “[f]eathering his

own cap rather than caring about Alotian.”).

       While Ford was on medical leave, her duties were divided between several employees.

See Duties Assignments, DeLozier Decl. Ex. G, Doc. No. 15-7, DeLozier Decl. ¶ 29. When

she returned from leave, she was fired, Ford Dep. 76–78, DeLozier Decl. ¶¶ 38–39,

Cronkhite Decl. ¶¶ 11–12, and her former duties remained dispersed, DeLozier Decl. ¶ 40.

Some of those duties were absorbed into a new position, Director of Member Relations.

DeLozier Decl. ¶ 41 & Ex. 9, Job Description; Ramage Decl. ¶ 21. One week after Ford was

fired, Ramage was promoted to this new position with a salary of $70,000. Ramage Decl.

¶¶ 21, 23.

                                               3
       Ford filed a charge of discrimination with the Equal Employment Opportunity

Commission and was given her right to sue. See Charge of Discrimination. She timely sued.

                                 II. LEGAL STANDARD

       Summary judgment is appropriate when there is no genuine dispute as to any material

fact, and the moving party is entitled to judgment as a matter of law. See Fed. R. Civ. P.

56(a); Anderson v. Liberty Lobby Inc., 477 U.S. 242, 249–50 (1986). Once the moving party

demonstrates that there is no genuine dispute of material fact, the non-moving party may not

rest upon the mere allegations or denials in his pleadings. Holden v. Hirner, 663 F.3d 336,

340 (8th Cir. 2011). Instead, the non-moving party must produce admissible evidence

demonstrating a genuine factual dispute requiring a trial. Id.

       “If a party fails to properly support an assertion of fact or fails to properly address

another party’s assertion of fact as required by Rule 56(c), the court may consider the fact

undisputed for purposes of the motion.” Fed. R. Civ. P. 56(e)(2). All reasonable inferences

must be drawn in a light most favorable to the nonmoving party, Holland v. Sam’s Club, 487

F.3d 641, 643 (8th Cir. 2007), but a plaintiff’s own self-serving, conclusory allegations in

an affidavit or deposition, standing alone, are insufficient to defeat summary judgment, Haas

v. Kelly Services, 409 F.3d 1030, 1034 (8th Cir. 2005). The evidence is not weighed, and no

credibility determinations are made. Jenkins v. Winter, 540 F.3d 742, 750 (8th Cir. 2008).

                                    III. DISCUSSION

       The Alotian’s motion for summary judgment is granted on Ford’s claim that the

Alotian fired her and gave other employees preferential treatment because of Ford’s age.

                                              4
       Assuming that Ford has shown a prima facie case, she has not shown that her age was

the but-for cause of her termination. Hilde v. City of Eveleth, 777 F.3d 998, 1003 (8th Cir.

2015) (citing Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 176 (2009) (“[T]he ordinary

meaning of the ADEA’s requirement that an employer took adverse action ‘because of’ age

is that age was the ‘reason’ that the employer decided to act.”)). She has also fails to show

that the Alotian’s legitimate, nondiscriminatory reason for firing her is pretext for

discrimination. See Ward v. Int’l Paper Co., 509 F.3d 457, 460 (8th Cir. 2007).

       DeLozier stated that the Alotian was terminating Ford because it was “going in a

different direction.” DeLozier Dep. 38–40. There is no doubt that “employers are free to

make their own business decisions . . . so long as they do not discriminate unlawfully.”

Haigh v. Gelita USA, Inc., 632 F.3d 464, 471 (8th Cir. 2011) (quoting Hanebrink v. Brown

Shoe Co., 110 F.3d 644, 646 (8th Cir.1997)). The ADEA does “not prohibit employment

decisions based upon poor job performance, erroneous evaluations, personal conflicts

between employees, or even unsound business practices.” Id. (quoting Hill v. St. Louis Univ.,

123 F.3d 1114, 1120 (8th Cir. 1997)).

       Ford was not meeting the Alotian’s expectations for keeping and communicating

reservations. See Cronkhite Decl. ¶ 6, Incident Report, & Performance Review, Doc. No.

15-2; DeLozier Decl. ¶ 30; Ramage Decl. ¶ 17; Ford Dep. 90–93. Ford also complained

about working weekends, while Ramage regularly worked weekends. See Weekends

Worked; Ford Dep. 32–33. This is important because golf clubs are especially busy on

weekends. See DeLozier Dep. 29–30.

                                             5
       When Ford took medical leave, DeLozier gave her duties to other employees to ensure

that they were covered while Ford was gone.          See DeLozier Decl. ¶ 29 & Duties

Assignments. Although her duties largely remained divvied up after she was fired, Ford does

not allege that she was given more work than other employees, which might explain why she

was not meeting expectations. See DeLozier Decl. ¶¶ 40–41 & Duties Assignments. Instead,

she alleges that DeLozier took some of her duties, such as scheduling, Ford Dep. 50, 58, and

gave some new duties under the membership services umbrella to Ramage, Ford Dep. 23–25.

See Marxkors v. GTE Wireless, Inc., 19 F. App’x 476, 477 (8th Cir. 2001) (affirming

summary judgment when employee who was not retained after her company’s reorganization

failed to show how her unsatisfactory performance was pretext for age discrimination). She

admits, however, that the duties he gave to Ramage were new, and “that duty should have

been given to me since I was over membership services.” Ford Dep. 24–25.

       Ford argues that the Club’s reason for her termination changed from “going in a

different direction” to “reorganization,” and that this changing rationale is evidence of

pretext. Ford Brief at 16–17; Arkansas Dep’t of Workforce Services Form, Doc. No. 24-1

at 45. This discrepancy, however, is inconsequential and does not support Ford’s pretext

argument. Johnson v. Securitas Sec. Servs. USA, Inc., 769 F.3d 605, 613 (8th Cir. 2014)

(requiring that the change in rationale be “substantial”). The Alotian continues to maintain

that it went in a different direction—by restructuring Ford’s position. See DeLozier Decl.

¶ 41; Ramage Decl. ¶ 21.

       Ford also argues that the Alotian hired younger employees, in part, to carry out its

                                             6
succession plan. She points to the Club’s hiring DeLozier, then 38, to replace her boss,

Snider, when he retired, and to the hiring of a 27-year-old to replace George Cronkhite as

Controller. See Ford Brief at 15, 18; Ford Dep. 80. Ford does not present any proof that

either Cronkhite, 76, or Snider were forced to retire; instead, Cronkhite’s affidavit states the

opposite and that he is still employed as Valet Manager. See Cronkhite Decl. ¶¶ 14–17 (“I

was not asked or forced to retire or leave my position as Controller.”). Even if the succession

plan included hiring younger employees to replace retiring ones, it does not support a pretext

argument because nothing indicates Ford was terminated because of her age. See Gross, 557

U.S. at 176.

       Ford also points out that Ramage received preferential treatment, such as higher pay,

a clothing allowance, a better schedule, and a position inside once while Ford had to work

outside in the summer heat. These comparisons are not persuasive because Ford and Ramage

were not similarly-situated employees. See Johnson, 769 F.3d at 613. Ramage was not hired

for the same role as Ford, but to support golf maintenance and concierge services, in addition

to assisting DeLozier. See Ramage Decl. ¶ 8; Staff Meeting Minutes Typed by Ford.

Ramage’s credentials and work experience were specific to hospitality, see Ramage Decl.

¶¶ 2–4, whereas Ford had never worked in hospitality before the Alotian, Ford Dep. 8–13.

Moreover, the position Ramage was given after Ford’s termination was not the same position

that Ford held. Ramage was given some of Ford’s duties but was also given duties with an

emphasis on membership services, event planning, and certain human resources tasks. See

DeLozier Decl. Ex. 9, Job Description; Ramage Decl. ¶ 21.

                                               7
       Finally, summary judgment is granted as to any argument tending to suggest that Ford

was constructively discharged because she was in fact terminated, and did not quit. See

Willis v. Henderson, 262 F.3d 801, 810 (8th Cir. 2001) (quoting White v. Honeywell, Inc.,

141 F.3d 1270, 1279 (8th Cir.1998)) (explaining that plaintiff must show he was “essentially

forced” to quit for a claim of constructive discharge).

                                   IV. CONCLUSION

       For these reasons, defendants’ motion for summary judgment [Doc. No. 15] is

granted, and this case is dismissed with prejudice.

       IT IS SO ORDERED this 11th day of February 2019.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                              8
